Bill of Complaint was filed seeking to enforce specific performance of a contract for the purchase and sale of real estate. Answer was filed alleging fraud in obtaining the contract. Testimony was taken before a Master. The chancellor found in favor of defendants and dismissed the bill. Complainants appealed.
Applications to enforce specific performance of contracts for the sale of land are addressed to the sound judicial discretion of the chancellor, such discretion to be controlled by the principles of law and equity as applied to the facts and circumstances of the particular case, and when thus controlled his decision will not be disturbed *Page 883 
on appeal unless clearly erroneous. (Dixie Naval Stores Co. v. German-American Lumber Co., 76 Fla. 339, 70 So. 836; Chabot v. Winter Park Co., 34 Fla. 258, 15 So. 756; Richardson v. Varn,80 Fla. 517, 86 So. 503; Murphy v. Hohne, 73 Fla. 803, 74 So. 973, cited.) Gautier v. Bradway, 87 Fla. 193, 99 So. 879.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.